*712Concur — MeGivem, J. P., Markewich and Kupferman, JJ.; Nunez and Tilzer, JJ., dissent in the following memorandum by Nunez, J.: I dissent and vote to affirm on the opinion at Special Term. Justice and fairness support Judge Dollijstger's order. The Administrator should make inquiry as to predominant use, inclusive of facts relating to whether the original leasing was intended in good faith to be for professional use, and whether, upon the subsequent renewals, the landlord was aware of and acquiesced in any use of the premises for predominantly residential use before in effect permitting the landlord to increase the rent of this apartment from approximately the sum of $3,000 under rent control to the sum of $15,000 now demanded from the tenant.